Opinión del
Juez Asociado Señor Dávila
con la cual concurre el Juez Asociado Señor Torres Rigual disintiendo en parte
San Juan, Puerto Rico, a 14 de octubre 1974
El Tribunal concluye que la causa de acción de los hijos no dependientes está prescrita en cuanto se refiere a los daños por ellos sufridos como consecuencia de la muerte de su padre, pero que la acción para recobrar los daños que sufrió su padre, en los 11 días que vivió desde que sufrió el accidente hasta su deceso, a la luz de lo resuelto en Vda. de Delgado v. Boston Ins. Co., 101 D.P.R. 598 (1973), no está prescrita. Para fundamentar esta proposición se afirma que “el obrero en este caso no podía ejercitar su causa de acción mediante la presentación de demanda hasta pasados 90 días de ser firme la decisión que rindiera el Administrador del Fondo del Seguro del Estado.” No puedo estar de acuerdo con este razonamiento.
La muerte del obrero terminó con su causa de acción. A su muerte según resolvimos en Vda. de Delgado, supra, la causa de acción la heredaron su viuda y sus hijos. No la podían ejercitar, en virtud de lo dispuesto por el Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 32, la viuda y los dependientes del obrero, pero nada impedía que los herederos no dependientes la ejercitaran. La propia opinión del Tribunal sostiene que no tenían que comparecer en la demanda la viuda y todos los herederos al exponer que “el ejercicio de la acción por cualquiera de ellos *642.. . aprovecha a todos los demás.” Cf. Hernández v. Fournier, 80 D.P.R. 98 (1957). Así es que nada impedía que los here-deros no dependientes la ejercitaran dentro del año de haber muerto su padre. Al no ejercitarla dentro del año de ocurrida la muerte la acción prescribió en cuanto a ellos.